Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Eberle (2004/0184878).
Eberle (figure 9, 13-14) shows a hidden clip for deck board fixation, comprising: a head portion (98) extending horizontally to define a first edge and a second edge; a stem portion (17, 117) extending downwardly from the head portion; and a center aperture (233 or 296) defined through the head portion and the stem portion, wherein the center aperture defines a plurality of cylindrical portions, wherein a first cylindrical portion is horizontally offset from a second cylindrical portion such that a centerline of the first cylindrical portion does not align with a centerline of the second cylindrical portion (see figures 13-14).
Per claim 3, Eberle further shows the first cylindrical portion has a larger diameter than the second cylindrical portion.
Per claim 4, Eberle further shows a third cylindrical portion disposed vertically between the first cylindrical portion and the second cylindrical portion.
Per claim 5, Eberle further shows the centerline of the first cylindrical portion is aligned with a centerline of the third cylindrical portion (inherently so as the third portion having similar geometry to the first portion and thus having the same center line).
Per claim 6, Eberle shows a fastener (131) disposed at least partially through the center aperture.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Demuth et al (2019/0071880) in view of Eberle (2004/0184878).
Demuth et al (figure 40)shows a hidden clip for deck board fixation, comprising: a head portion (110a) extending horizontally to define a first edge and a second edge; a stem portion (131) extending downwardly from the head portion; and a center aperture (112) defined through the head portion and the stem portion, a first compression tab (120) extending vertically downwardly from the stem portion; and a second compression (120a, or 120b, or 120c) tab extending vertically downwardly from the stem portion, wherein the second compression tab extends further vertically downwardly than the first compression tab (par 84).
Demuth et al does not disclose the center aperture defines a plurality of cylindrical portions, wherein a first cylindrical portion is horizontally offset from a second cylindrical portion such that a centerline of the first cylindrical portion does not align with a centerline of the second cylindrical portion.
Eberle (figure 9, 13-14) shows a hidden clip for deck board fixation, the center aperture defines a plurality of cylindrical portions, wherein a first cylindrical portion is horizontally offset from a second cylindrical portion such that a centerline of the first cylindrical portion does not align with a centerline of the second cylindrical portion (see figures 13-14) in order to mount the fastener at an angle.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Demuth et al’s structures to show the center aperture defines a plurality of cylindrical portions, wherein a first cylindrical portion is horizontally offset from a second cylindrical portion such that a centerline of the first cylindrical portion does not align with a centerline of the second cylindrical portion as taught by Eberle in order to facilitate the mounting of the fastener at an angle in Demuth figure 40.
Per claim 3, Demuth as modified further shows the first cylindrical portion has a larger diameter than the second cylindrical portion.
Per claim 4, Demuth as modified further shows a third cylindrical portion disposed vertically between the first cylindrical portion and the second cylindrical portion.
Per claim 5 Demuth as modified further shows the centerline of the first cylindrical portion is aligned with a centerline of the third cylindrical portion (inherently so as the third portion having similar geometry to the first portion and thus having the same center line).
Per claim 6, Demuth further shows a fastener disposed at least partially through the center aperture.
Per claims 7-8, Demuth further shows a plurality of anti-slip ribs (129) defined on a bottom side of the top portion, a connecting tab (114) extending from the head portion to frangibly connect to an adjacent decking clip.


Allowable Subject Matter
Claims 9-20 are allowed.
Response to Arguments
Applicant's arguments filed 4/24/2022 have been fully considered but they are not persuasive.
With respect to applicant stating Eberle not showing the claimed cylindrical portions being horizontally offset, examiner respectfully sets forth the followings.  The claims are to “cylindrical portions”.  Each offset cylindrical has its own center. The reference as pointed out in figure 9, 13-14, shows cylindrical portions.  The top portion has a center to the left/right of the center of the lower portion.  The portions also are cylindrical as they form hollow elongated portion.  The portions in figures 13-14 also show oval/circular portions (see 233, 296 .  Alternative embodiments in figure 11 demonstrates the “hollow elongated” nature of the portions as they extend from the top to the bottom surfaces.  The reference thus shows the claimed limitations, and the rejections are thus maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

8/27/2022